Citation Nr: 0613897	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for other 
psychiatric disorder claimed as neurasthenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Parkinson's disease.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a higher initial rating for service 
connected post-traumatic stress disorder with organic brain 
syndrome, currently evaluated as 100 percent disabling.

6.  Entitlement to a compensable rating for service connected 
tinea pedis and onychomycosis (claimed as fungal 
infection/jungle rot of feet).

7.  Entitlement to service connection for bilateral hearing 
loss. 

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1940 to July 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000, March 2003, October 2003, 
and June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2004, the RO found clear and unmistakable error in 
assigning a separate evaluation for organic brain syndrome 
and expanded service connection for post-traumatic stress 
disorder to include organic brain syndrome secondary to 
syphilis.  The claims file does not reflect that the veteran 
was provided notice of this decision.  This matter is 
referred to the RO for appropriate action.  

The issues of (1) entitlement to a compensable rating for 
service-connected tinea pedis and onychomycosis, (2) 
entitlement to service connection for bilateral hearing loss, 
and (3) entitlement to automobile/adaptive equipment or 
adaptive equipment only are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 1976 decision, the Board declined to 
reopen a previously disallowed claim for service connection 
of malaria. 

2.  Evidence submitted subsequent to the September 1976 Board 
decision is duplicative, cumulative, or redundant of the 
evidence of record at the time of the last final denial of 
the claim, and does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for malaria.

3.  By an unappealed March 1994 decision, the RO denied 
service connection for a psychiatric disorder and Parkinson's 
disease. 

4.  Evidence submitted subsequent to the RO's March 1994 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection of other psychiatric disorder claimed 
as neurasthenia.

5.  Evidence submitted subsequent to the RO's March 1994 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for Parkinson's disease.

6.  The medical evidence of record shows no low back disorder 
or any disorder manifested by arthritis was identified during 
service and that the currently diagnosed degenerative changes 
of the lumbar spine or any disorder manifested by arthritis 
did not manifest to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service; the medical opinion evidence of record does not 
otherwise competently show that a current disorder manifested 
by arthritis is related to an incident of the veteran's 
military service or service connected disability.

7.  The veteran is currently in receipt of a total rating of 
100 percent for service-connected post-traumatic stress 
disorder with organic brain syndrome; separate evaluation of 
these disorders would not result in a compensable evaluation 
for one disorder and a compensable evaluation for the other 
disorder where the symptomatology associated with each 
disability overlaps; separate evaluation of these disorders 
would not result in a combined rating in excess of a total 
rating.

8.  The veteran's service-connected disabilities are shown to 
be so disabling as to render the veteran unable to care for 
his daily personal needs or protect himself from the hazards 
and dangers of daily living without care or assistance on a 
regular basis.


CONCLUSIONS OF LAW

1.  The September 1976 Board decision is final.  38 U.S.C. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1975).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for malaria is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005). 

3.  The March 1994 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for other 
psychiatric disorder claimed as neurasthenia is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 (2005). 

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for Parkinson's 
disease is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005). 

6.  Arthritis was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).

7.  The service-connected post-traumatic stress disorder with 
organic brain syndrome is currently rated as 100 percent 
disabling, the maximum schedular evaluation possible under 
VA's Schedule of Ratings, and a higher rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.130, 
Diagnostic Codes 9301-9411 (2005).

8.  The criteria for the assignment of special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2005).

9.  The veteran's claim of entitlement to special monthly 
compensation by reason of being housebound is moot.  38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R.                § 
3.350(i) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in November 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The November 2002 VCAA notice advised the veteran of 
what the evidence must show to reopen a previously disallowed 
claim as well as what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
While the VCAA notice does not specifically advise the 
veteran of what the evidence must show to establish secondary 
service connection, the veteran is represented by a competent 
attorney.  In addition, the veteran contends, in part, that 
he is entitled to service connection for malaria and 
secondary service connection for neurasthenia, Parkinson's 
disease, and arthritis because he has these disabilities as 
the result of malaria he reportedly contracted during 
service.  Thus, there is a basis in the record for the Board 
to find that the veteran has actual knowledge of the 
requirements for establishing service-connection on a 
secondary basis-which are, that a current disability is 
related to a service-connected disability.

The Board acknowledges that the November 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and/or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, since the new and 
material evidence claims are not found to be reopened by way 
of the submission of new and material evidence, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection of 
arthritis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Lastly, the veteran is in receipt of a total rating for his 
service connected post-traumatic stress disorder (PTSD) with 
organic brain syndrome for the full appeal period. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2000 
rating decision, March 2002 rating decision,  February 2003 
Statement of the Case (SOC), March 2003 rating decision, June 
2003 Supplemental Statement of the Case (SSOC), October 2003 
rating decision, February 2004 SOC, June 2004 SOC, June 2004 
SSOC, June 2004 rating decision, and October 2004 SOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  

In regard to VA's duty to assist with respect to the 
arthritis claim, the Board notes that the RO afforded the 
veteran a VA examination in March 2004 and obtained a nexus 
opinion.  The veteran's service medical records are of 
record.  The veteran submitted private treatment records and 
VA treatment records he deemed pertinent to all of his 
claims.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
arthritis claim.  

As for the veteran's special monthly compensation claim, 
insofar as the determination made by the Board herein 
constitutes a complete grant of the benefit sought on appeal, 
no further notification or assistance is required to comply 
with the VCAA and the implementing regulations.  To the 
extent any concerns raised in Dingess/Hartman are present, 
the RO will be responsible for addressing any notice defect 
with respect to the effective date element when effectuating 
the award.  




II.       New and Material Evidence- Malaria

Pertinent Law/Regulations, Procedural History, and Evidence   

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

In an April 1953 rating decision, the RO denied service 
connection for malaria on the basis that an unsupported 
history of malaria was given at the veteran's discharge from 
service and there had been no evidence of malaria since his 
discharge.  In a letter dated in May 1953, the RO advised the 
veteran of the denial of service connection and advised the 
veteran of his appeal rights.  The veteran, however, did 
appeal this decision and it became final in May 1954.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008.  In 
October 1975, the RO determined that evidence submitted while 
new was not material in establishing service connection for 
malaria.  In September 1976, the Board determined that 
evidence submitted since the April 1953 rating decision did 
not constitute new and material evidence.  The Board noted 
that the veteran's service medical records were negative for 
treatment or findings of malaria.  The Board acknowledged 
that while the report of service separation examination 
indicated that the veteran gave a history of treatment for 
malaria, the service separation examination did not report a 
diagnosis of malaria.  The Board observed that the clinical 
evidence was also entirely negative for evidence of recurrent 
attacks or manifestations of malaria following the veteran's 
separation from service.   The veteran could not appeal the 
Board's decision to the United States Court of appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals), as the Court did not exist prior to 1988.  
The decision was not otherwise challenged.  Accordingly, the 
Board's September 1976 decision is final.  38 U.S.C. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1975).  In May 2002, 
the veteran filed the instant claim to reopen.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.  

Evidence associated with the claims file prior to the Board's 
last final denial in September 1976 included the following:    

The service medical records reflected that the veteran was 
assigned to the 6th Malaria Control Unit on or about February 
26, 1943 to September 8, 1943.  The July 1945 separation 
examination report noted a history that the veteran had four 
attacks of malaria in January 1945 for which he was treated 
at the 174th Field Hospital.  The history reported also 
indicated that the veteran did not have syphilis.  

An Extract From Miscellaneous Records Concerning Medical 
Treatment noted that the veteran was with the 6th Malaria 
Control Unit from June 17, 1943 to September 9, 1943 and with 
the 813th Military Police Company from September 9, 1943 to 
October 7, 1944.  It was noted that the veteran was sick on 
August 11, 1943 and August 29, 1943 [according to a service 
medical record dated August 30, 1943, the veteran was treated 
for something other than malaria].  It was further noted that 
records indicated that the veteran had service in New Guinea 
from June 17, 1943 to October 7, 1944.  

Records from Community Hospital dated from March 1949 to 
November 1963 showed that the veteran reported a positive 
history for malaria in March 1949.  An April 1953 Certificate 
of Proof of Illness from Leila Y. Post Montgomery Hospital 
was absent any pertinent findings.  Private treatment records 
dated in September 1956 from Dr. F.M. and a July 1963 
examination report from Dr. J.J. showed that the veteran 
reported a positive history for malaria in service.  In an 
April 1968 letter, Dr. L.F. certified that the veteran had 
been under his care and in his office several times after his 
discharge in 1945. 

In a May 1968 statement, the veteran reported that he was 
hospitalized for malaria for two weeks at the Field Hospital 
in New Guinea around July 1943.  He indicated that he had a 
temperature of up to 106 degrees for which he received 12 
atabran tabs a day.  He maintained that after his discharge 
in 1945, he received atabran as an outpatient at Percy Jones 
Army Hospital in Battle Creek, Michigan.  He added that he 
was told that this transaction was not recorded as it was a 
courtesy of the hospital to veterans.  He indicated that his 
chief symptoms following discharge included extreme 
nervousness.  In a September 1975 statement from the veteran, 
he claimed that he underwent treatment for malaria while in 
the Malaria Control Unit during service.  

In statements dated in September 1975 and January 1976, 
D.B.L. (veteran's first wife) reported that the veteran wrote 
home to her from the Philippines and advised her that he had 
malaria for which he was treated at a field hospital.  She 
also recalled that the veteran took treatments as an 
outpatient at the Percy Jones Hospital for "side effects of 
malaria fever contracted during his active service."  In an 
April 1976 statement, D.L. (veteran's second wife) reported 
that the veteran was undergoing treatment at Percy Jones Army 
Hospital for malaria symptoms when she began dating the 
veteran in the latter part of October 1945.  She recalled 
that she saw a jar of tablets issued to the veteran to take 
for these symptoms as an outpatient.   

An April 1976 statement from the veteran detailed his 
contentions.

Evidence associated with the claims file after the Board's 
last final denial in September 1976 included the following:   

Records from Kellogg's showed that in August 1947[?], the 
veteran reported that he suffered from malaria for ten days 
in 1944.  Additional records are dated in September 1956.  
Records from Mayo Clinic dated in June 1995 showed that the 
veteran reported a history of malaria in service.  

In a statement dated in January 2003, G.W. reported that he 
served with the veteran in New Guinea and the Philippines 
while attached to the 813th Military Police Company.  G.W. 
maintained that "[they] all" had malaria at least twice 
during service.  An autobiography of G.W. is of record.  

In several statements dated in August 2002, September 2002, 
March 2003, September 2003, and November 2003, made by or on 
behalf of the veteran set forth the contention that he 
contracted malaria during service.  The veteran reiterated 
his contention that he had a relapse in the fall of 1945 for 
which he was treated at the Percy Jones Army Hospital.  He 
submitted Internet research materials on the relationship 
between falciparum (cerebral) malaria and PTSD.  The article 
indicated that falciparum (cerebral) malaria produced 
symptoms that could be confused with PTSD and that some 
Vietnam veterans with bizarre symptoms lumped under post-
traumatic stress syndrome might actually be having the 
lingering problems of malaria according to new research.  

VA treatment records dated from November 1999 to March 2004 
are absent any clinical findings of malaria.  A March 2004 VA 
examination report noted that the examiner reviewed the 
claims file and records from the CPRS [Computerized Patient 
Record System] Battle Creek VA outpatient treatment and 
inpatient consults.  The examiner noted that in terms of 
evidence of active malaria, she did not have clinical 
evidence of malaria.

In statements dated in August 2004 and December 2004 made by 
or on behalf of the veteran, it was maintained that the 
veteran did not have tertiary syphilis; rather, he had 
malaria.  

Analysis

Evidence submitted after the Board's last final denial in 
September 1976 is duplicative, cumulative, or redundant of 
evidence at the time of the last final denial of the claim 
that showed that a history of attacks of malaria was reported 
on the veteran's separation examination report and that it 
was the veteran's contention that he contracted malaria 
during service.  The record continues to be devoid of 
evidence that the veteran has malaria that was incurred in 
service which are unestablished facts necessary to 
substantiate the claim.  Therefore, evidence submitted after 
the Board's September 1976 decision does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


III.      New and Material Evidence- Other Psychiatric 
Disorder claimed as
           Neurasthenia

Procedural History and Evidence   

In an April 1953 rating decision, the RO denied service 
connection for a nervous disorder on the basis that there was 
no evidence of neurasthenia in service despite treatment 
noted in November 1945 from Dr. A.C.S. and a statement from 
Dr. F. that indicated that the veteran had been under his 
care for a nervous disorder since 1946.  The RO noted that 
there was no evidence of psychoneurosis during repeated 
hospitalizations in 1952.  In a letter dated in May 1953, the 
RO advised the veteran of the denial of service connection 
and advised the veteran of his appeal rights.  The veteran, 
however, did not perfect an appeal on this decision and it 
became final in May 1954.  38 U.S.C. § 709 (1946); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  In an April 1968 rating 
decision, the RO continued the denial on the basis that there 
was no evidence of any neurological disorder in service or 
within one year from his date of discharge.  In a September 
1968 decision, the Board denied the claim on the basis that a 
nervous disorder was not shown to have been present during 
service or on examination upon the veteran's release from 
active duty.  The decision was not otherwise challenged.  
Accordingly, the Board's September 1968 decision is final.  
38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1968).  In 
October 1975, the RO determined that evidence submitted while 
new was not material in establishing service connection for 
the claimed nervous disorder.  In September 1976, the Board 
determined that evidence submitted since the September 1968 
decision did not constitute new and material evidence with 
regard to the incurrence or aggravation of a nervous disorder 
during service.  The decision was not otherwise challenged.  
Accordingly, the Board's September 1976 decision is final.  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975).  

In a March 1994 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that with 
respect to the evidence the veteran had submitted, it was 
unlikely that he was actually exposed to mustard gas during 
basic training and his service medical records were silent 
for a psychiatric disorder.  In a letter dated in March 1994, 
the RO advised the veteran of the denial of service 
connection and enclosed VA Form 4107, which explained the 
veteran's procedural and appeal rights.  The veteran, 
however, did not appeal this decision and it became final in 
March 1995.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992).  In December 1999, the veteran 
filed the instant claim for service connection of a mental 
disorder manifested by anxiety and nerves.  Thus, the old 
definition of "new and material evidence" is applicable to 
his claim.  

Evidence associated with the claims file prior to the RO's 
last final denial in March 1994 included the following:   

The service medical records were negative for complaints or 
treatment for neurasthenia during service.  

An account statement from Dr. A.C.S. for services rendered in 
November 1945 noted a diagnosis of neurasthenia.  Private 
treatment records dated in September 1956 from Dr. F.M. noted 
a final diagnosis of anxiety reaction chronic, acute episode.  

Records from Community Hospital dated from March 1949 to 
November 1963, Dr. J.P.'s December 1952 memorandum, Dr. 
L.F.'s January 1968 letter, January 1968 Certificate of 
Attending Physician prepared by Dr. D.F., Dr. L.F.'s February 
1968 letter, Dr. L.F.'s April 1968 letter, Dr. W.S.'s July 
1975 letter, P.E.'s September 1975 statement, veteran's 
September 1975 statement, J.B.'s September 1975 statement, 
D.B.L.'s September 1975 and January 1976 statements, D.L.'s 
April 1976 statement, and veteran's April 1976 statement, 
described the veteran's complaints and treatment for 
nervousness.

Evidence associated with the claims file after the RO's last 
final denial in March 1994 included the following:

Records from Kellogg's dated from September 1956 to December 
1978, D.L.'s April 1976 statement, and D.B.L.'s January 1976 
and December 1995 statements,
noted the veteran's complaints and treatment for nervous 
tension.

In a September 2002 letter, Dr. K.L. reported that it was 
quite likely the veteran's "present state of mental 
affairs" was directly related to his wartime experiences in 
the South Pacific where he was infected and treated with a 
severe case of malaria.  Dr. K.L. included a 1997 article 
from the VA Medical Center in Iowa that he maintained 
confirmed that there were numerous neuropsychiatric sequelae 
to veterans who have experienced cerebral and other severe 
cases of malaria. 

The February 2000 Department of Community Health Notice of 
Determination psychosocial assessment, February 2003 
psychosocial assessment and employability evaluation and 
September 2003 addendum by Dr. E.T., Dr. K.L.'s March 2003 
letter, and VA treatment records dated from November 1999 to 
March 2004, noted that the veteran had PTSD and psychosis not 
otherwise specified, anxiety, and depression.  A March 2004 
VA examination report noted a diagnosis of organic brain 
syndrome. 

In statements received in August and September 2002, the 
veteran maintained that the syphilis and malaria he 
contracted during service damaged his central nervous system 
and caused his brain damage, anxiety, and depression.  In 
statements dated in March 2003, September 2003, August 2004, 
and December 2004 made by or on behalf of the veteran, it was 
maintained that the veteran had neurasthenia secondary to 
malaria.  The veteran's representative contended that the 
veteran was suffering from the chronic and long term 
neurological impact of severe malaria that was incurred in 
service.  The veteran's representative submitted a study of 
the neuropsychiatric sequelae of cerebral malaria in Vietnam 
Veterans.  It was noted that the results of the study 
demonstrated that cerebral malaria survivors had multiple 
neuropsychiatric symptoms that were still quite problematic 
years after the acute illness had been cured.

Analysis

Service connection has been established for PTSD due to 
combat related stressors and organic brain syndrome secondary 
to syphilis noted in service.  None of the evidence submitted 
after the RO's last final denial in March 1994 shows that the 
veteran is currently diagnosed with a chronic psychiatric 
disorder other than that for which service connection has 
already been established.  The veteran's representative has 
essentially argued that the basis for which service 
connection was established for PTSD and organic brain 
syndrome was an erroneous nexus between the veteran's 
neuropsychiatric disorder and in-service incidents other than 
malaria.  This argument is more appropriately addressed in a 
claim of clear and unmistakable error in a prior final RO or 
Board decision.  For these reasons, the Board finds that 
evidence submitted after the RO's March 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, having 
determined that new and material evidence has not been 
submitted, the claim is not reopened.




IV.     New and Material Evidence- Parkinson's Disease

Procedural History and Evidence

In a March 1994 rating decision, the RO denied service 
connection for Parkinson's disease.  The RO noted that 
verification of the veteran's claimed exposure to mustard gas 
during basic training in 1940 had not been made.  The RO 
indicated that service medical records were entirely silent 
for exposure to mustard gas in service and for complaint of 
or diagnosis of Parkinson's disease.  In a letter dated in 
March 1994, the RO advised the veteran of the denial of 
service connection and enclosed VA Form 4107, which explained 
the veteran's procedural and appeal rights.  The veteran, 
however, did not appeal this decision and it became final in 
March 1995.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1992).  In August 2002, the veteran 
filed the instant claim for service connection of Parkinson's 
disease.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Evidence associated with the claims file prior to the RO's 
last final denial in March 1994 included the following: 

The service medical records were negative for complaints or 
treatment for Parkinson's disease during service.  

Evidence associated with the claims file after the RO's last 
final denial in March 1994 included the following.  

Records from Mayo Clinic dated in June 1995 noted that the 
veteran had atypical parkinsonism with eyelid opening 
apraxia.  An assessment of probable atypical idiopathic 
Parkinson's syndrome was also noted.  The records indicated 
that the veteran reported a positive history for malaria.  

A Department of Community Health Notice of Determination 
dated in February 2000 included a summary of disorders that 
noted that the veteran had Parkinson's disease with onset in 
1986. 

VA treatment records dated from November 1999 to March 2004, 
Dr. B.D.C.'s April 2002 progress note, Dr. K.L.'s March 2003 
letter, and the March 2004 VA examination report, noted that 
the veteran had Parkinson's disease.  In particular, the 
March 2004 neurology consult showed that Dr. E.K. noted that 
the veteran had had this disease since 1985, but medication 
needed to be discontinued due to severe dysphasia with both 
liquids and solids.  On examination, Dr. E.K. reported that 
the veteran had the classic features of Parkinson's disease.  
Dr. E.K. provided an assessment of classic Parkinson's 
disease.  

In statements received in August and September 2002, the 
veteran maintained that the syphilis and malaria he 
contracted during service damaged his central nervous system 
and caused his Parkinson's disease.  In statements dated in 
August 2004 and December 2004 made by or on behalf of the 
veteran set forth the contention that pursuant to the advice 
of a private physician, the veteran did not have Parkinson's 
disease, but rather sequelae of malaria that mimicked 
Parkinson's disease.  Included with these statements were the 
June 1995 records from Mayo Clinic discussed above.  

Analysis

Evidence submitted after the RO's last final denial in March 
1994 does not relate to an unestablished fact necessary to 
substantiate the claim that the veteran has 
Parkinson's disease as the result of an incident of his 
military service.  Moreover, service connection has not been 
established for malaria.  Therefore, evidence submitted after 
the March 1994 RO decision does not raise a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.






V.       Service Connection for Arthritis

The Board notes at the outset of this discussion that neither 
the veteran nor his representative has ever noted with 
specificity as to which part of the veteran's anatomy he 
believes is afflicted with arthritis on account of his 
military service.  

Evidence 

The service medical records noted that on April 24, 1945, x-
rays of the veteran's lumbosacral spine were requested.  
Possible arthritis was noted.  No subsequent report of x-ray 
findings are of record.  The July 1945 separation examination 
report showed that no musculoskeletal defects were 
identified.  

Private treatment records dated in September 1956 from Dr. 
F.M. showed that the veteran reported a positive history for 
back pain related to his nerves.  Records from Kellogg's 
dated in September 1956 noted that a physical examination 
included examination of the back which was noted as capable 
of full motion without pain.  

Private treatment records dated in March 1970 showed that the 
veteran complained of low back pain with radiation into his 
buttocks with onset in recent months.  The final diagnosis 
noted was low back pain. 

In a July 1975 letter, Dr. W.S. reported that x-rays of the 
cervical vertebra showed some hypertrophic changes at C5-6 
and C6-7.  Dr. W.S. concluded that the veteran had cervical 
arthritis. 

Records from Kellogg's dated from April 1974 to December 1978 
showed that in April 1974, the veteran complained of 
persistent low back pain that had been present ever since an 
injury in September 1971 and reference was made to an 
accident report of that date.  The examiner noted that the 
veteran had an x-ray done at that time that was negative 
except for minor arthritis.  The examiner reported that when 
he saw the veteran in November 1971, he indicated that he 
felt fine and the examiner indicated that his back 
examination was normal.  The examiner related that the 
veteran currently had persistent back pain and pain down his 
legs in the posterior thighs, but no sciatic type nerve pain.  
The physical examination revealed some decrease in lumbar 
curve and pain in the forward section.  A subsequent entry 
dated in April 1974 showed that the veteran reported that he 
was advised that his x-rays showed no significant evidence of 
abnormalities.  A March 1975 record showed that the veteran 
reported that he had been advised that he had arthritis of 
the cervical spine.  A December 1975 record entry noted that 
the veteran complained of joint pains and back pain and 
arthritis of the back was noted.  

Records from Mayo Clinic dated in June 1995 noted that a 
magnetic resonance imaging (MRI) of the lumbar spine of June 
25, 1994 was of modest technical quality and was negative.  
An interpretation of electromyograph (EMG) findings indicated 
that there was electrophysiologic evidence of a chronic right 
C7 radiculopathy, but no electrophysiologic evidence of a 
lumbosacral radiculopathy.  

A Department of Community Health Notice of Determination 
dated in February 2000 included a summary of disorders that 
noted that the veteran had low back pain with onset in 1998 
and also since leaving service.  It was noted that the pain 
was intermittent and that the veteran had had no lumbar 
surgery.  

VA treatment records dated from November 1999 to March 2004 
included a November 1999 neurology consult that indicated 
that the veteran had had a "whoozy feeling" for years and 
that this past year he had fallen three times, resulting in 
compression fractures that included the T12 vertebra.  A 
psychiatric hospital summary for the period of February 11, 
2000 to February 24, 2000 noted that the veteran was admitted 
after he was taken to the local emergency room with 
complaints of severe low back and right hip pain.  The 
physical examination revealed tenderness over the lumbosacral 
spine and movement of the spine caused severe discomfort as 
well as discomfort shown on movements of his right hip.  The 
diagnoses provided on Axis III were degenerative arthritis of 
the spine and various joints, chronic and acute low back pain 
syndrome.  An April 2001 record noted that the veteran 
underwent a kyphoplasty of the T12 vertebrae in March 2001 
for a compression fracture.  Records dated thereafter in 
August 2001, May 2002, October 2002, and January 2003 noted 
that the veteran had degenerative arthritis of the spine and 
various joints and chronic low back pain syndrome.  A 
February 2004 radiography report noted that x-rays of the 
cervical spine revealed degenerative changes of the cervical 
spine.  

In an April 2002 progress note, Dr. B.D.C. noted that the 
veteran had apparently had two lumbar spine epidural 
injections.  

In a March 2003 letter, Dr. K.L. reported that the veteran 
had a history of the following:  compression fracture of T12 
in 1999; low back pain in September 2000;  severe "spinal 
stenosis" shown on MRI of May 2000 reviewed in September 
2000;  
"osteoarthritis" and "osteoporosis" in May 2001; severe 
incapacitating ataxia as a result of a combination of 
Parkinson's disease, severe "spinal stenosis," and cerebral 
vascular disease in November 2001; and an abnormal MRI of the 
"spine" reviewed in December 2001.  

In a statement dated in March 2003, the veteran reported that 
he sustained a compression back fracture of L5 in February 
2001.

A March 2004 VA examination report noted the examiner 
reviewed the claims file and records from the CPRS Battle 
Creek VA outpatient treatment and inpatient consults.  The 
examiner indicated that the examination was hindered by the 
veteran's immobility.  The examiner noted that the veteran 
was a relatively fair historian but his wife provided most of 
the history that the examiner noted was confirmed with the 
claims file.  The examiner reported that the veteran was 
diagnosed with osteoporosis within the last five years.  The 
veteran currently complained of aching pain in his neck and 
low back, and he was unsteady on his feet.  The examiner 
noted that VA x-rays of the veteran's cervical spine 
conducted on February 12, 2004 showed that he had 
degenerative changes of the cervical spine.  The examiner 
indicated that the veteran's co-morbidities included spinal 
stenosis, osteoporosis, ataxia, Parkinson's disease, organic 
brain syndrome, paralysis agitans, osteoarthritis 
nonspecific, and PTSD.  

On examination the veteran had tenderness over the mid 
thoracic area and loss of range of motion of the cervical 
spine.  The examiner indicated that the veteran's lumbar 
spine was not assessed as he was very unsteady, but the 
examiner noted that he did have tenderness in the lower 
lumbar facets.  The examiner related that the veteran 
indicated that he had had MRI and lumbar films done through 
Dr. K.L.  The examiner noted that the veteran was unable to 
tolerate lying flat on his back because he had an enlarged 
prostate and a current urinary tract infection and the 
pressure of lying on his back precipitated incontinence.  
Therefore, x-rays were not obtained.  The examiner provided a 
clinical impression of cervical, thoracic, and lumbar spine 
pain.  

The examiner commented that there was no record of any x-ray 
findings following a request for x-rays of the lumbosacral 
spine in 1945.  The examiner noted that the veteran did have 
evidence of spinal stenosis on clinical exam and "previous t 
he also ha[d] osteoporosis."  The examiner maintained that 
the fractures the veteran sustained to his right hip and back 
on account of his unsteadiness from his Parkinson's disease 
all contributed to his back pain.  The examiner noted that as 
for "the nexus related to the osteoarthritis, the spinal 
stenosis most certainly, and the decreased range of motion of 
his cervical spine, as well as his limited ambulation, are as 
least as likely as not related to arthritic changes that had 
been alluded to in the Service."  The examiner indicated 
that the veteran had evidence of arthritis of the spine that 
was consistent "with that to have been elluded [sic]" to in 
the claims file documentation when he was seen for low back 
pain.  The examiner added that the veteran had however 
developed osteoporosis which was not evident to have occurred 
while in the service and which as least as likely as not 
contributed to his back pain and limited range of motion.  

In a statements received by the RO in August and September 
2002, the veteran maintained that his arthritis was a 
residual of his syphilis and malaria.  In a December 2004 
statement, the veteran's representative noted that the 
veteran was injured in combat, and that his arthritis was 
also secondary to and a result of his malaria.



Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2005).

The medical evidence includes x-ray findings of arthritis of 
the cervical spine, EMG findings of right C7 radiculopathy, 
and reports of arthritis of the lumbar spine, degenerative 
arthritis of the spine and various joints, chronic low back 
pain syndrome, spinal stenosis, osteoporosis, and 
osteoarthritis.  None of the foregoing disorders, however, 
was identified in service or manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  The Board acknowledges 
that the service medical records do not detail the 
circumstances surrounding the veteran's visit to the clinic 
on April 24, 1945, but clearly it concerned his low back as 
x-rays of his lumbosacral spine were ordered at that time.  
Unfortunately, no results of the x-rays, if any, are reported 
in service, no musculoskeletal defects are clinically 
identified at the separation physical, and there is no 
medical evidence of x-ray findings of arthritis of the lumbar 
spine or any other part of the veteran's anatomy within the 
one-year presumptive period.  

Notwithstanding the above, service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  There 
is favorable medical opinion evidence of record that causally 
links the veteran's osteoarthritis and spinal stenosis to the 
arthritis alluded to in the service medical records.  The 
Board must account for the evidence it finds persuasive or 
unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  The Board accords little evidentiary 
weight to the March 2004 VA examiner's opinion because it is 
not supported by the other medical evidence of record.  As 
discussed above, there is no direct evidence that the veteran 
had arthritis of the lumbar spine or arthritis in general in 
service.  Rather, the March 2004 VA examiner's opinion is 
based on speculation.  A medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrence described.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (providing that an 
opinion based upon an inaccurate factual premise has no 
probative value).  In addition, no x-rays were taken of the 
veteran's lumbar spine at the March 2004 VA examination 
because it was not feasible.  Realistically, no comparison 
can be made between current x-ray findings and any in-service 
findings where no radiograph findings are detailed in 
service.  As far as the x-ray findings of the cervical spine, 
in so finding that the degenerative changes of the cervical 
spine are a continuing disease process of the arthritis of 
the lumbar spine alluded to in service, the VA examiner is 
essentially concluding that the veteran has generalized 
arthritis but with no basis in fact as no radiograph findings 
are detailed in service.  For the foregoing reasons, the 
Board concludes that the weight of the evidence is against 
the veteran's claim and service connection for arthritis is 
not warranted.  Additionally, service connection for 
arthritis may not be established on a secondary basis where 
service connection is not in effect for malaria.


VI.     Higher Initial Rating for Post-traumatic Stress 
Disorder with Organic Brain 
          Syndrome Secondary to Syphilis

The veteran is currently assigned a 100 percent rating under 
Diagnostic Codes 9301-9411 for PTSD and organic brain 
syndrome secondary to syphilis effective November 10, 1999, 
the date of his admission to Battle Creek VAMC shown on a 
hospital report as his formal claim to reopen filed in 
December 1999 was received within one year of the admission 
date.  A total rating of 100 percent is the maximum rating 
available under VA's Schedule of Ratings.  Separate 
evaluations for PTSD and organic brain syndrome would not 
result in a compensable evaluation for one disorder and a 
compensable evaluation for the other one where the 
symptomatology associated with each disability overlaps.  See 
38 C.F.R. § 4.14 (2005) (providing that the evaluation of the 
same disability or the same manifestation under various 
diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (noting that the critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders); Brady v. Brown, 4 Vet. App. 203, 
206-7 (1993) (providing that the assignment of more than one 
rating for the same disability constitutes impermissible 
"pyramiding" of benefits).  Also, separate evaluations for 
PTSD and organic brain syndrome would not result in a 
combined evaluation in excess of 100 percent.  For these 
reasons, the Board finds that the veteran is not entitled to 
a higher initial rating in excess of 100 percent under 
Diagnostic Code 9301-9411 for PTSD with organic brain 
syndrome secondary to syphilis.


VII.    Special Monthly Compensation based on Aid and 
Attendance/Housebound

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to his 
service-connected disabilities. 

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2005).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2005).

The veteran is currently service-connected for the following 
disabilities:  PTSD with organic brain syndrome secondary to 
syphilis (rated 100 percent disabling) and tinea pedis and 
onychomycosis (rated as noncompensable).

By virtue of his service-connected disability rating for 
PTSD/organic brain syndrome, the veteran has obvious 
significant impairment due to service-connected disabilities.  
The issue presented in this case is whether the veteran 
requires regular aid and attendance of another person or has 
been rendered housebound due to his service-connected 
disabilities.

VA treatment records include a December 1999 mental health 
record that noted that the veteran was in the hospital for a 
period for rehabilitation following a right hip fracture.  A 
mental health record for the period November 1999 to February 
2000 noted that the veteran was a high risk for falls and 
that it would probably be good for the veteran to be placed 
in a nursing home.  Another hospital summary for the period 
of February 11, 2000 to February 24, 2000 noted that the 
veteran was admitted after he was taken to the local 
emergency room with complaints of severe low back and right 
hip pain because of which he could not be taken care of at 
home by his wife any more.  The examiner noted that it was 
discussed that the veteran should be placed in a nursing home 
because his wife was unable to take care of him.  Additional 
VA treatment records dated in February 2000 indicated that 
the veteran was in the Heartland Healthcare Nursing home.  
The veteran used the call light at times for assistance with 
transfers from his wheel chair and bed.  It was noted that 
the veteran needed assistance with the activities of daily 
living since he was considered a fall risk.  Records showed 
that the veteran had flashback-like re-experiencing symptoms 
of combat situations during his hospital stay.  He was noted 
as having paranoid delusions that people in the hospital were 
trying to harm him, and he had accompanying hallucinations in 
which he saw people hiding behind things, saw people with 
guns, etc.  

A Department of Community Health Notice of Determination 
dated in February 24, 2000 noted that it had determined that 
the veteran required the services of a nursing facility but 
did not require specialized mental health/development 
disabilities services.  It was noted that the veteran may 
choose to receive mental health/developmental disabilities 
services as needed.  In the attached psychosocial assessment, 
the examiner noted that the veteran had been considered for 
nursing home placement due to his ongoing need for physical 
therapy following the incident in which he broke his hip in 
October 1999.  The examiner indicated that due to the 
veteran's fall risk, Parkinson's disease, and size, his wife 
was unable to care for him at home at that time.  The 
examiner added that the veteran had a long history of 
anxiety, PTSD, and a recent increase in delusions and 
hallucinations.  The examiner reported that the veteran 
indicated that with his decreased mobility and being in the 
hospital without his wife, the delusions and hallucinations 
had become significantly worse.  The examiner related that 
the hospital staff reported that the veteran had been 
experiencing significant delusions and hallucinations 
primarily in the evening hours.  

VA treatment records included a February 2001 record that 
noted that the veteran had been out of the community nursing 
home for approximately a year, that he lived with his wife, 
and that he was a heavy care patient.  It was noted that the 
veteran attended day care two to three times a week.  An 
August 2001 record showed that Dr. A.G. noted that the 
veteran was able to move around the house with a wheelchair 
and a walker under the guidance of his wife whose assistance 
he needed most of the time at least in a supervisory position 
as he tended to become forgetful.  
A September 2001 record showed that the veteran's wife 
reported that the veteran experienced a lot of fear that 
increased when he came to the hospital or experienced strange 
places.  It was noted that the veteran was secure as long as 
his wife was around him.  Dr. W.B. noted a diagnosis of 
delusional disorder, paranoid type.  In a November 2001 
record, Dr. A.G. indicated that the veteran's wife continued 
to report that the veteran needed supervision for his daily 
activities as he tended to become forgetful.  Dr. A.G. 
observed that the veteran got somewhat confused about the day 
and date at the exam.  Dr. A.G. concluded that the veteran's 
general physical condition was fair and stable as could be 
but he was able to function fairly well under the care of his 
wife.  Dr. A.G. indicated that the veteran could continue 
with the "present activity" under supervision.  A July 2002 
record noted that the veteran was cognitively impaired.  Dr. 
J.D. diagnosed cognitive disorder, not otherwise specified.  

A January 2003 record noted that the veteran continued to 
live at home with his wife and that she continued to help him 
out with his activities of daily living.  Dr. A.G. observed 
that the veteran needed assistance even for standing as he 
became a little shaky when he tried to stand up, but with 
supervision he could still get up and stand by himself 
holding onto an object.  Dr. A.G. concluded by noting that 
the veteran's general physical condition was fair and stable 
and that the veteran was able to function well with the 
assistance of his wife.  Dr. A.G. noted that the veteran 
still needed close supervision for walking even with a 
walker.  Dr. A.G. indicated that the veteran had no 
significant problems with his mental health at that time.  In 
an addendum to a January 2004 VA palliative care consult, it 
was noted that the veteran had been placed under hospice care 
using his Medicare benefit.  Lastly, a March 2004 neurology 
consult noted that the veteran was completely dependent on 
his wife for his activities of daily living and that mobility 
in the home was a problem.  Dr. E.K. reported that the 
veteran had a tendency to list to the left out of his chair 
and was at a risk for falling.  

The veteran and his wife were profiled in an August 2002 news 
article that concerned programs that provided a break to 
caregivers.  The veteran was quoted as indicating that he did 
not want to live in a nursing home because of "dreams" the 
writer described as "combat flashbacks."  The veteran's 
wife was quoted as explaining that the veteran's flashbacks 
did not usually happen at home, rather, only when he was in a 
hospital or a nursing home.  

In a February 2004 note, Dr. K.L. reported that the veteran 
needed assistance with home care and listed diagnoses of 
Parkinson's disease, dementia, and shortness of breath.  

A March 2004 VA examination report noted that the veteran was 
currently in respite care in Unit 83.  The examiner reported 
that the veteran usually lived at home with his wife and that 
he continued to attend day care.  He continued to be mostly 
immobile and wheelchair-bound and continued to rely on his 
wife and nursing assistants to help him with his activities 
of daily living.  The veteran strove to be independent so his 
wheelchair was equipped with an actual audio device that 
sounded an alarm if he stood without assistance.  The veteran 
had cognitive difficulties, namely, difficulty recognizing 
objects, at times memorizing, and at times forgetting where 
he was located.  Difficulty with word recall and recognition 
was evident during the exam, but he was able to contribute 
significantly to his history.  The examiner indicated that 
the veteran presented with "multiple complexities, however, 
the status of his syphilis as well as compounded with the 
delayed post-traumatic stress, organic brain syndrome, 
malaria, and Parkinson's [did] contribute to his overall 
neurological compromise." 

The veteran has both service-connected and nonservice-
connected disabilities that contribute to considerable 
impairment.  The veteran's nonservice-connected Parkinson's 
disease places him in a perpetual state of risk of falls 
requiring that he remain primarily wheelchair bound and 
dependent on the care of his wife.  On the other hand, the 
veteran also experiences significant cognitive difficulties 
VA has presumed are due to his service-connected organic 
brain syndrome, which also require the care of his wife as 
the veteran gets disoriented, forgetful, etc.  Several health 
care professionals have maintained that the veteran should be 
in a nursing home primarily because of his physical 
disabilities, but the veteran's delusions and hallucinations 
associated with hospitals on account of his PTSD makes this 
an unenviable option thereby necessitating his need for 
regular aid and attendance of another person at his home.  
Thus, the Board finds that there is sufficient medical 
evidence to show that the veteran's service connected PTSD 
with organic brain syndrome, while not found to render the 
veteran permanently bedridden, do render him unable to 
independently perform activities of daily living.  The 
evidence shows in particular that one of the factors for aid 
and attendance-mental incapacity requiring care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers inherent in his daily environment-is 
present.

In sum, the Board concludes that the veteran has met the 
criteria for the award of special monthly compensation 
benefits based on a need for regular aid and attendance of 
another person.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound. 38 U.S.C.A. § 
1114(l),(s) (West 2002).  Therefore, the issue of entitlement 
to special monthly compensation on account of being 
housebound is moot.







ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for malaria is not 
reopened. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for other 
psychiatric disorder claimed as neurasthenia is not reopened. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for Parkinson's 
disease is not reopened. 

Service connection for arthritis is denied. 

A higher initial rating in excess of 100 percent for service-
connected post-traumatic stress disorder with organic brain 
syndrome is denied. 

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to special monthly compensation by reason of 
being housebound
is dismissed as moot. 


REMAND

As for the veteran's claim for a compensable rating for 
service-connected tinea pedis and onychomycosis, he is not in 
receipt of a total rating so it would be prejudicial error to 
proceed with appellate review where notice as to what the 
evidence must show to establish a higher rating was not 
provided to him in the November 2002 VCAA letter.  In 
addition, please take this opportunity to request that the 
veteran provide any evidence in his possession that pertains 
to his claim in accordance with 38 C.F.R. § 3.159(b)(1) and 
inform the veteran of how VA determines the effective date of 
a disability.  

As for the claim of entitlement to service connection for 
bilateral hearing loss, the Board notes that upon receipt of 
the veteran's claim in January 2003, he was not furnished 
with notice pursuant to 38 U.S.C.A. § 5103(a), which must be 
remedied on remand by issuance of a VCAA notification letter 
and a readjudication of the claim in accordance with 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Finally, the veteran timely filed a Notice of Disagreement in 
August 2004 with the RO's denial of entitlement to 
automobile/adaptive equipment or adaptive equipment only in 
the June 2004 rating decision.  The claims file shows that no 
SOC has been furnished to the veteran on this issue.  
38 C.F.R. § 19.26 (2005).  The veteran is entitled to an SOC 
on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that, where a notice of disagreement is 
filed with a claim and no SOC has been issued, the Board 
should remand, not refer, that issue to the RO to issue a 
SOC).  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
tinea pedis and onychomycosis and 
bilateral hearing loss claims, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005).  

This action should include the following:  
(i) written notice to the veteran of what 
the evidence must show to establish 
entitlement to service-connected 
compensation benefits and a disability 
rating with respect to the bilateral 
hearing loss claim; (ii) written notice 
to the veteran of what the evidence must 
show to establish entitlement to a higher 
rating with respect to the service-
connected tinea pedis and onychomycosis 
claim; (iii) written notice to the 
veteran on how VA determines the 
effective date for the hearing loss and 
tinea pedis and onychomycosis claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006); and (iv) 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Please issue an SOC to the veteran on 
his claim of entitlement to 
automobile/adaptive equipment or adaptive 
equipment only.  The veteran should be 
given notice of his appeal rights.  If 
the appeal is subsequently perfected by 
timely submission of a substantive 
appeal, then the matter should be 
forwarded to the Board.  

3.  Please readjudicate the tinea pedis 
and onychomycosis and bilateral hearing 
loss claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


